Citation Nr: 0116684	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.  




WITNESSES AT HEARING ON APPEAL

The appellant and her son





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the RO.  

In February 2001, a hearing was held at the RO by the 
undersigned Member of the Board.  



REMAND

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991 & Supp. 2000).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

Although an injury or disease compensated under 38 U.S.C.A. § 
1151 is not a service-connected disability, this provision 
requires that VA pay compensation in the same manner as if 
the disability were service connected.  The VA General 
Counsel has determined that the language and history of 38 
U.S.C.A. § 1151 reflect a congressional intent that all 
disability and DIC benefits payable for service-connected 
disability shall also be payable for disability within the 
scope of 38 U.S.C.A. § 1151.  See VAOPGCPREC 8-97 (1997), 
100-90 (1990), 80-90 (1990), 73-90 (1990).  

An October 1995 rating decision shows that the veteran was 
evaluated as 60 percent disabled and granted compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
residuals of left knee surgery, effective on October 17, 
1991.  That decision also shows that he was assigned a total 
compensation rating based on individual unemployability, 
effective on October 17, 1991.  

A careful review of the medical records shows that the 
veteran was subsequently assessed as being a chronic MRSA 
[methicillin resistant Staphylococcus aureus] carrier, in a 
VA medical record dated April 1999.  A July 1999 follow-up 
note concerning his left knee shows that no surgery had been 
recommended due to "MRSA."  

An April 1999 VA record shows that the veteran underwent a 
cardiology pre-operative evaluation, which revealed that: 
"CABG [coronary artery bypass graft] would be the 
intervention for his CAD; however, he was not considered an 
operative candidate.  This was due, at least in part, to the 
fact that he has had MRSA and his chances of a sternal wound 
infection with non-healing [were] very high."  

An autopsy report, dated in June 1999, shows that the veteran 
was clinically diagnosed with CAD and congestive heart 
failure.  His death certificate lists the immediate cause of 
death as myocardial infarction, with CAD as an underlying 
cause of death.  

The appellant contends that, because the veteran's 
nonservice-connected CAD disorder required surgery that was 
not performed due to his MRSA, his MRSA was at least a 
contributory cause of death warranting the payment of DIC 
benefits.  

However, it is not clear to the Board that the appellant in 
this case is asserting that the veteran's death was due to an 
instance of fault or an event not reasonably foreseeable in 
connection with VA hospitalization or treatment of the 
veteran.  

Thus, one of the questions before the Board in connection 
with this appeal is whether the veteran's left knee 
disability either caused or contributed materially in 
producing his death under the provisions of 38 C.F.R. § 
3.312(a) (2000).  The appellant should be instructed in this 
regard that she should submit medical evidence to support her 
claim.  

Additional evidentiary development is needed prior to further 
appellate review.  The appellant testified at the recent 
hearing that the veteran was treated at a private hospital 
prior to his death.  Although his VA medical records are 
extensive, the RO must obtain all such medical evidence so 
that the case be considered based on a complete evidentiary 
record.  

The Board also notes that the July 1999 rating decision shows 
that the appellant's claim for DIC benefits were denied on 
the basis that he was not shown to have been continuously 
rated as 100 percent disabled for 10 years prior to his 
death.  

However, the Statement of the Case did not fully addressed 
this matter of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Thus, this matter is 
referred to the RO for appropriate action.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant in an effort to 
obtain the names and addresses of all 
medical care providers who treated the 
veteran since 1991.  After securing the 
necessary release(s), the RO should 
obtain copies of all clinical records 
from any identified treatment source.  In 
addition, the RO should instruct the 
appellant that she should submit medical 
evidence to support her lay assertions 
that the veteran's left knee disability 
either caused or contributed materially 
in producing his demise.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  This 
should include undertake appropriate 
development of the claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 
1318.  The RO also must undertake in this 
regard appropriate steps to review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative, if any, should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


